Case: 20-61132     Document: 00515905290         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-61132                           June 18, 2021
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Allen Lacy, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 1:20-CR-114-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam*
          Mark Allen Lacy, Jr., appeals the five-year sentence of probation
   imposed following his guilty plea conviction for simple assault on a federal
   officer. He raises arguments related to the substantive reasonableness of his




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61132      Document: 00515905290           Page: 2      Date Filed: 06/18/2021




                                     No. 20-61132


   sentence. The Government moves to dismiss or, alternatively, for summary
   affirmance based on the appeal waiver in Lacy’s plea agreement.
          This court reviews the enforceability of an appeal waiver de novo.
   United States v. Winchel, 896 F.3d 387, 388 (5th Cir. 2018). The record
   reflects that Lacy’s appeal waiver was knowing and voluntary. See United
   States v. McKinney, 406 F.3d 744, 746 n.2 (5th Cir. 2005). In addition, the
   language of the appeal waiver forecloses challenges to Lacy’s sentence, and
   he does not argue that the appeal waiver is inapplicable specifically because
   his sentence exceeds the statutory maximum. See United States v. Bond, 414
   F.3d 542, 544 (5th Cir. 2005); see also United States v. Barnes, 953 F.3d 383,
   389 & n.10 (5th Cir.), cert. denied, 141 S. Ct. 438 (2020).
          Accordingly, the Government’s motion to dismiss the appeal is
   GRANTED, and its alternative motion for summary affirmance is
   DENIED.
          APPEAL DISMISSED.




                                          2